      Case 5:19-cv-02104-MHH-HNJ Document 14 Filed 01/19/21 Page 1 of 1                         FILED
                                                                                       2021 Jan-19 AM 08:54
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

 RAY BLAND OLIVER,                            )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )    Case No. 5:19-cv-02104-MHH-HNJ
                                              )
 OFFICER COREY O. FOX,                        )
                                              )
        Defendant.                            )

                              MEMORANDUM OPINION

       The magistrate judge filed a report on November 30, 2020, recommending the

defendant’s special report be treated as a motion for summary judgment and that the motion

be granted in part and denied in part. (Doc. 13). Although the parties were advised of their

right to file specific written objections within 14 days, no objections have been received

by the court.

       Having reviewed the court file, the Court adopts the magistrate judge’s report and

accepts his recommendation. The Court grants the motion for summary judgment as to

Mr. Oliver’s claims against Officer Fox in his official capacity and denies the motion as to

Mr. Oliver’s excessive force claims against Officer Fox in his individual capacity. This

matter is referred to the magistrate judge for further proceedings.

       DONE and ORDERED this January 15, 2021.


                                       _________________________________
                                       MADELINE HUGHES HAIKALA
                                       UNITED STATES DISTRICT JUDGE

                                             1
